Name: Commission Regulation (EEC) No 731/88 of 18 March 1988 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 88No L 74/76 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 731/88 of 18 March 1988 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing under an aid programme organized by a Member State Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . In the framework of a national food-aid programme the Italian intervention agency and the French intervention agency are authorized to sell 3 500 tonnes of forequarters and 100 tonnes of deboned forequarters respectively, this with a view to their processing and at the prices indicated in the Annex. 2. Subject to the provisions of this Regulation, the sale shall take place in accordance with Regulations (EEC) No 2173/79 and (EEC) No 2182/77. 3. The intervention agencies shall first sell products which have been in storage longest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 0, and in particular Article 7 (3) thereof, Whereas, with a view to avoiding an extension of the period of storage of substantial quantities of beef held by the Italian intervention agency and the considerable ensuing costs, Commission Regulation (EEC) No 475/88 (3) provides for the sale of some of those quantities for export in the form of processed meat under an aid programme ; whereas, for the same reasons, provision should be made for the sale for similar purposes of some stocks held by the French intervention agency ; Whereas, for the sake of clarity, provision should be made for such a sale and for certain amendments to the arrangements laid down for the Italian stocks under a Regulation fully replacing Regulation (EEC) No 475/88 ; Whereas Article 2 (1 ) of Council Regulation (EEC) No 98/69 0, as amended by Regulation (EEC) No 429/77 0 provides that the selling prices of frozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas this sale should be organized in accordance with the provisions of Commission Regulation (EEC) No 2173/79 0, as amended by Regulation (EEC) No 1809/87 0, and Commission Regulation (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 3988/87 0, subject to special exceptions provided for in this Regulation ; Whereas, in order to ensure the economic management of the stocks, provision should be made for intervention agencies first to sell meat which has been in storage longest ; Article 2 1 . The purchase applications are not valid unless they are submitted by the competent authority in France or Italy. 2. Purchase applications shall not indicate the warehouse or warehouses where the products applied for are stored. 3. The securities provided for in Article 15 ( 1 ) of Regulation (EEC) No 2173/79 and Article 4 (1 ) of Regulation (EEC) No 2182/77 shall not be lodged. 4. The competent national authorities mentioned in paragraph 1 may designate one or more agents to carry out the processing of the intervention meat into specified products and the subsequent exportation of those products. 5. The competent national authorities mentioned in paragraph 1 shall take the necessary measures to ensure that the processed products may be identified at all times as part of the food-aid programme. (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7. 0 OJ No L 47, 20. 2. 1988, p. 29. 0 OJ No L 14, 21 . 1 . 1969, p. 2. 0 OJ No L 61 , 5. 3 . 1977, p. 18 . 0 OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30. 6 . 1987, p. 23 . 0 OJ No L 251 , 1 . 10. 1977, p. 60 . 0 OJ No L 376, 31 . 12. 1987, p. 31 . 19. 3. 88 Official Journal of the European Communities No L 74/77 6. The competent national authorities mentioned in paragraph 1 shall take the necessary measures to ensure that the meat purchased under this Article is processed into specified products and subsequently exported as food aid within 180 days from the date of conclusion of the contract with the intervention agency. Furthermore, where possible, the competent national authorities mentioned in paragraph 1 shall seek assurances that the products concerned will be consumed in the country of destination as laid down in the food-aid programme. Article 3 Regulation (EEC) No 475/88 is hereby repealed. Article 4 This Regulation shall enter into force on 21 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 74/78 Official -Journal of the European Communities 19. 3 . 88 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Precio de venta expresado en ECU por 100 kg . Salgspris i ECU pr. 100 kg af produkterne * Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã µ ECU Ã ±Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ã cus par 100 kilogrammes de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt PreÃ §o de venda expresso em ECUs poi* 100 kg ITALIA  Quarti anteriori, il pancettone fa parte del quarto anteriore, provenienti dai : Categoria A, classi U, R e O 70,0 FRANCE  Caisse A  Caisse B 140,0 108,0 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o ITALIA : , Azienda di Stato per gli interventi nel mercato agricolo (AIMA) 1-00100 Roma, via Palestra 81 Tel. 49 57 283  49 59 261 Telex 61 30 03 FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. 45 38 84 00, tÃ ©lex 26 06 43